Citation Nr: 0620313	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  96-31 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a May 1996 rating decision, 
by the Atlanta, Georgia, Regional Office (RO). 

In April 1998, the veteran appeared at a hearing before a 
Decision Review Officer at the RO.  A transcript of the 
hearing is of record.  

In April 2002, the Board remanded the case to the RO for 
procedural and evidentiary development.  In March 2003, the 
veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is also of 
record.  

In October 2004, the Board again remanded the case to the RO 
for further evidentiary development.    


FINDINGS OF FACT

1. The veteran did not serve in combat in Vietnam. 

2. There is no credible supporting evidence of an in-service 
stressor to support the diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegini, 
the United States Court of Appeals for Veterans Claims 
(Court) held that where, as here, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice.  The Court also stated that the 
claimant does have the right to VCAA content-complying notice 
and proper subsequent VA process.

The RO provided post-adjudication VCAA notice by letter, 
dated in December 2004.  The notice informed the veteran of 
the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also informed 

that VA would obtain service records, VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.      

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice was provided on three of the five 
elements of a service connection claim). 

As to the remaining elements under Dingess, the VCAA notice 
did not include the criteria for rating the claimed 
disability or the effective date provision for a claim of 
service connection.  As the Board is denying the claim, any 
question as to a disability rating or the effective date is 
rendered moot and any defect with respect to the notice 
required under Dingess at 19 Vet. App. 473 has not prejudiced 
the veteran's claim.  

As the VCAA notices came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of the claim as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issue at a hearing, which he did 
also.  For these reasons, the veteran has not been prejudiced 
by late timing of the VCAA notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO did obtain service records, VA 
records, records from the U.S. Army and Joint Services 
Records Research Center (JSRRC), and afforded the veteran VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to the claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from February 1968 to 
January 1970.  Service personnel records show that he was in 
Vietnam from October 1968 to March 1969.  He was awarded the 
National Defense Service Medal, the Vietnam Service Medal 
with 2 campaign stars, and the Vietnam Campaign Medal.  In 
Vietnam, he served in Headquarters and Headquarters Company, 
3rd Brigade, 82nd Airborne Division and the 58th Signal 
Company, 3rd Brigade, the 82nd Airborne Division.  In Vietnam, 
his principal duty was radio operator.  

The service medical records contain no complaint, finding, or 
history of a psychiatric disorder.  

After service, the veteran filed his claim for PTSD in 
October 1995.  In a statement, dated in January 1996, the 
veteran stated that on October 31 [his unit] was over run by 
the enemy and a lot of men were killed. 

On VA examination in November 1995, the veteran stated he 
feared for his life the entire time he was in Vietnam, and 
while he was not with a direct combat unit, he 


was constantly under fire from mortar and rocket attacks.  A 
diagnosis was deferred pending review of the veteran's file.  

In a statement, dated in January 1996, K.P., MA, reported 
that the veteran had been a client since October 1995, and 
that his diagnosis was PTSD.  

In April 1997, R.D., MD, stated that in November 1995 the 
veteran complained of "PTSD," but the veteran was vague in 
describing his symptoms, which included anxiety and 
depression, and the assessment was PTSD. 

In March 1998, C.W., MD., stated that the veteran had been 
followed from October 1995 to March 1998 for anxiety, 
depression, and frequent thoughts of Vietnam. 

On VA examination in February 1998, the veteran reported that 
in Vietnam he was a radio operator and he did guard duty.  He 
stated that they were overrun several times and that he had a 
severe fear of death.  The assessment was PTSD. 

In April 1998, the veteran testified that while his military 
occupational specialty was listed as a lab technician, he was 
attached to the 58th Signal Company and he went to Phu Bai, 
then to Saigon, and then to the Tan Son Nhut Air Force Base.  
He stated that on Halloween night in 1968, while on guard 
duty at the Tan Son Nhut Air Force Base, the enemy penetrated 
the perimeter and they received a lot of mortar rounds.  The 
veteran indicated that he subsequently had flashbacks and 
nightmares involving the incident that occurred there. 

In December 1998, the U.S. Army and Joint Services Records 
Research Center (JSRRC) reported that the log for the 3rd 
Brigade, 82nd Airborne Division at Tan Son Nhut for October 
31, 1968, showed an entry that Saigon was rocketed and all 
units at Tan Son Nhut were alerted. 

In March 2003, the veteran testified that he served in 
Vietnam for 9 months.  He testified that he was fired upon on 
several occasions while on guard duty.  


In April 2003, a VA psychologist expressed the opinion that 
the veteran's PTSD was the result of his combat experience in 
Vietnam.  

In January 2005, a VA psychiatrist expressed the opinion that 
the veteran's PTSD was the result of his combat experience in 
Vietnam.  

Analysis 

When the veteran filed his claim in October 1995, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition with credible supporting 
evidence that the claimed in-service stressor actually 
occurred and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Effective March 7, 1997, 38 C.F.R § 3.304(f) was amended to 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).  

In addition, in November 1996, VA regulations were amended to 
adopt the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  

The veteran is entitled to receive the benefit of the most 
favorable version of the DSM.  Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  



The Board finds that the new criteria are more favorable to 
the veteran's claim on the issue of a current diagnosis of 
PTSD, as the requirements for determining the sufficiency of 
a claimed stressor is no longer based solely on usual 
experience and response but are individualized or geared to 
the specific individual's actual experience and response.  
Cohen v. Brown, 10 Vet. App. 128, 141 (1997). 

On the record, the undisputed diagnosis of PTSD by both 
private and VA health-care providers establishes the current 
disability of PTSD.  

Although the record contains a diagnosis of PTSD, this does 
not end the inquiry because the diagnosis satisfies only one 
element required in order for service connection for PTSD to 
be awarded.  There almost be evidence establishing the 
occurrence of the stressor and medical evidence to link the 
stressor to the current disability. 

On the issue of the occurrence of an in-stressor during 
service to support the diagnosis of PTSD, there is no change 
in the regulation.  The evidence necessary to establish the 
occurrence of an in-service stressor varies depending on 
whether or not the veteran "engaged in combat with the 
enemy."  Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to combat, the veteran's lay testimony 
regarding the reported stressor must be accepted as 
conclusive evidence as to the actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(d), (f) 
(2005); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 

corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor reported by the veteran and relied upon 
by the competent medical professional diagnosing PTSD 
occurred, as substantiated by credible supporting evidence.  
The question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  The Court has held that it is the duty 
of the Board as the fact finder to determine credibility of 
the testimony and other lay evidence.  Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  

Service department records show that the veteran served with 
Headquarters Company and the 58th Signal Company of the 3rd 
Brigade of the 82nd Airborne Division in Vietnam from October 
1968 to March 1969.  During that time, the 3rd Brigade was at 
the Tan Son Nhut Air Force Base.  The veteran testified that 
while of guard duty on October 31, 1968, Tan Son Nhut was 
attacked and casualties were sustained.  

The JSRRC reported that the log of the 3rd Brigade for 
October 31, 1968, showed that a rocket attack occurred in 
Saigon and that the units at the Air base were put on alert, 
but the Air base was not attacked.  There is no other 
evidence of an attack on Tan Son Nhut Air Force Base while 
the veteran was in Vietnam.  The JSRRC report fails to 
corroborate the veteran's testimony and weighs heavily 
against the credibility of the veteran's testimony.  Since 
neither the veteran nor his unit was in Saigon at the time of 
the attack, his statements and testimony do not establish 
that he personally experienced the attack.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997) (Corroboration of every detail 
of a claimed stressor, including the appellant's personal 
participation, is not required; rather, a veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply personal exposure.); Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002) (The veteran's 
presence with his unit at the time the verified attacks 
occurred corroborates his statement that he experienced such 
attacks personally.). 

As for the veteran's assertions that he lived in fear of 
death while in Vietnam and he was subject to frequent mortar 
and rocket attacks, he does not cite any particular incident 
with sufficient specificity, such as to casualties, if any, 
and how he was personally effected by the attack, for 
example, the barracks were hit, to permit verification.  And 
the presence in a combat zone, standing alone, without 
independent evidence of distressful event does not constitute 
a valid stressor.

Consequently, the evidence is insufficient to establish that 
the veteran engaged in combat with the enemy or that the 
claimed in-service stressor, an attack on Tan Son Nhut Air 
Force Base occurred as the veteran recounted.  

Since the veteran did not engage in combat with the enemy, 
the veteran's lay testimony alone about living in fear and 
subjection to mortar and rocket attacks will not be enough to 
establish the occurrence of an in-service stressor in the 
absence of other corroborative evidence that substantiates or 
verifies the veteran's statements and testimony.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  

As for the VA and private medical opinions that link PTSD to 
the veteran's combat or other experiences in Vietnam, the 
evidence is not persuasive for two reasons.  First, as stated 
above the Board finds that the veteran did not engage in 
combat.  And, secondly, credible supporting evidence of the 
actual occurrence of an in service stressor cannot consists 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet.App. 389, 395-96 (1996). 

For these reasons, the preponderance of the evidence is 
against the claim.

ORDER

Service connection for PTSD is denied.

_________________________________________________
	GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


